JAMES H. OLSON, District Attorney, Dodge County
You have requested my opinion whether there would be a violation of sec. 942.02, Stats., which prohibits the communication of the identity of victims of offensive crimes, where the newspaper printed the names and ages of the victims and stated that they were victims of knifing attacks, but made no reference to sexual crimes.
I am of the opinion that there would not be a violation unless it could be proven that the publisher either directly referred to a sexual crime listed in the statute or at the time of publication knew that the persons identified were victims of a sexual crime and used indirect language to convey that impression to his readers.
At the time of State v. Evjue (1948), 253 Wis. 146, 33 N.W.2d 305, the statute, then sec. 348.412, read:
"* * * The identity of a female who may have been raped or subjected to any similar criminal assault * * *"
At page 155 the court noted the object of the statute:
"It was no doubt intended to save from embarrassment and offensive publicity women who have been the subject of the kind of assault delineated in the statute, and to aid law-enforcement officers to more readily obtain evidence for the prosecution of such criminal offenses. It is considered *Page 98 
that it is a matter of common knowledge that such victims suffer far beyond anything suffered by men or women in connection with other classes of crimes. It was to prevent this and aid prosecuting officers that the legislature of this and nineteen other states have enacted laws of this general character."
Present sec. 942.02 (1) (a), Stats., provides:
"(a) Intentionally publishes in any radio or television broadcast, newspaper, magazine, or other similar method of disseminating news to the public, the identity of any living person as a victim or the identity of any living person who is the victim of the crime of rape, sexual intercourse without consent, sexual intercourse with a child, sexual perversion, or indecent behavior with a child, which crime is alleged to have occurred in this state; or"
It is the connection of a given person with one of the offensive crimes listed which is prohibited.
In my opinion mere identification of the girls as victims of a stabbing would be insufficient. A different conclusion might be reached if it could be established that the publisher knew that the persons were victims of an unlawful sexual crime and used indirect language to convey that impression to his readers.
RWW:RJV